Citation Nr: 1428395	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a liver condition.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for muscle and joint pain.

4. Entitlement to service connection for hernia repair.

5. Entitlement to service connection for muscle tension headaches.

6. Entitlement to service connection for chronic fatigue syndrome associated with insomnia.

7. Entitlement to service connection for nausea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to December 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2005 decision the RO denied the Veteran's original claims of entitlement to service connection for muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, and nausea.  The RO also reopened and denied the Veteran's claims for service connection for liver damage and hernia repair.  The Veteran did not appeal that decision.

The Veteran filed to reopen his claims, and in a November 2008 decision the RO denied the Veteran's claims for service connection for muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, nausea, and hernia repair, finding no new and material evidence had been submitted to reopen the claims.  The RO did reopen the Veteran's claim for service connection for liver damage and denied it on the merits.  The Veteran appealed that decision only with respect to his claim for service connection for liver damage.

In December 2008, the Veteran's October 1988 service medical examination and accompanying medical history report from his entrance into service was associated with the Veteran's file.  Pursuant to 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Therefore, the Board finds that de novo review of the Veteran's claims is warranted.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in December 2012; the hearing transcript has been associated with the file and has been reviewed.  

The Board notes that the Veteran raised a claim for service connection for posttraumatic stress disorder (PTSD) at his Board hearing, which the undersigned VLJ indicated would be referred.  However, in December 2013 the RO adjudicated that claim, granting service connection for depressive disorder not otherwise specified, claimed as PTSD.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issues of entitlement to service connection for muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, nausea, and hernia repair being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an unappealed January 2005 decision, the RO denied the Veteran's claim for service connection for liver damage.  

2. In December 2008, service treatment records not previously associated with the Veteran's file at the time of the January 2005 decision were obtained. 

3. The Veteran does not have a current liver condition.


CONCLUSIONS OF LAW

1. In light of the receipt of additional relevant service records, the issue of entitlement to service connection for liver damage is subject to reconsideration. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2013).

2. The criteria for service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to the RO's denying the Veteran's claim for service connection for liver damage in January 2005, service treatment records not previously associated with the Veteran's file were located and added to the Veteran's record in December 2008.  Therefore, de novo review is required by 38 C.F.R. § 3.156(c).  

Although those records were not obtained prior to the November 2008 rating decision on appeal, the RO issued a statement of the case in August 2009 and a supplemental statement of the case in June 2012, both of which readjudicated the claim on the merits.  Therefore, the Board finds that the Veteran is not prejudiced by the Board considering the claim for service connection for liver damage de novo, and a remand is not required.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Hospital records from 1991 during the Veteran's service reflect that the Veteran was treated for a stab wound to the right upper quadrant.  He underwent an operation in which a one inch laceration was found on the liver but no active bleeding noted, according to the operation report.  The Veteran was discharged approximately a month later, with a note that he had a two centimeter laceration on the liver from which he had an uneventful recovery.

Thus, the Board finds the evidence is clear that the Veteran suffered an injury in service that included a laceration of his liver.  However, the Board finds that the evidence does not show that the Veteran has a current disability resulting from that injury.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, although the Veteran contends he has a current liver condition, that contention is not supported by a preponderance of the medical evidence.

A January 2009 liver ultrasound done at the VA was normal, as was December 2008 lab work.  Treatment records reflect that the Veteran also had a normal liver function test in October 2004.

Nonetheless, the Veteran's VA treating physician authored a letter in December 2008 recounting the Veteran's in-service injury and concluding that the Veteran's "liver condition is at least as likely as not directly related" to the stab wound.  However, the physician did not identify what liver condition the Veteran presently has, nor explain why that condition was not shown on the recently-completed liver function tests and ultrasound.

The Veteran was afforded a VA examination in August 2009.  The examiner opined that based on the ultrasound and liver function tests the Veteran does not have any liver disease active or past.  The examiner found no evidence of portal hypertension and no signs of liver disease, concluding that the Veteran's currently reported symptoms, including right quadrant pain, nausea, and fatigue, are not related to his being stabbed in service.

In August 2010 the Veteran's lab work showed higher liver enzymes on a liver function test than previous tests, and the doctor noted the test would be repeated.  A March 2011 note reflects that the test was repeated and within normal limits.

The Veteran underwent another VA examination in September 2011.  The examiner found the Veteran had no effects as a result of his in-service stab wound.  The examiner noted the Veteran's 2011 liver function tests were normal.

In March 2012 the Veteran was afforded another VA examination.  The examiner noted that 25 percent of the liver will regenerate.  The examiner concluded that it is less likely than not that the Veteran's laceration caused any current liver damage.

The Board acknowledges that the Veteran himself has consistently expressed his belief that he has a current liver condition as a result of his in-service injury.  However, the Board finds that the Veteran is not competent to diagnose a liver condition related to his service.  While the Veteran is competent to state what symptoms he feels, diagnosis of a liver condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.    

The Board further acknowledges the specific pieces of evidence the Veteran has requested be considered, including the elevated liver function test in August 2010 and the Veteran's prescription of hydrochlorothiazide.  The Board finds that those facts have also been considered by the VA examiners, all three of whom have found that the Veteran does not have a current liver condition.  

The Board has considered the December 2008 letter from the Veteran's treating physician but finds it of little probative value as it neither diagnoses the Veteran with a specific liver condition nor offers a rationale for that diagnosis.

Ultimately the Board finds that a preponderance of the evidence is against finding that the Veteran has a current liver condition related to his service.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the December 2012 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the Acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The Board finds that all necessary development has been accomplished.

In January 1999, as part of the Veteran's original claim, the RO made a formal finding of unavailability of the Veteran's service treatment records.  The RO made additional attempts to obtain the records in 2008, but was only able to obtain the Veteran's entrance examination and medical history report.  The Veteran also submitted hospital records.

The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  While certain records (on Virtual VA) were not received prior to the June 2012 Supplemental Statement of the Case, these records are either duplicative or irrelevant to the claim at hand.  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA medical examinations in August 2009, September 2011, and March 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a liver condition is denied.


REMAND

The Veteran's claims for service connection for muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, nausea, and hernia repair were denied by the RO in January 2005 in an unappealed decision.  The Veteran further did not appeal the RO's November 2008 decision that there was no new and material evidence to reopen the claims.

In a July 2010 decision and a subsequent April 2011 statement of the case and June 2012 supplemental statement of the case, the RO again declined to reopen the previously denied claims, finding that new and material evidence had not been received.  That decision is on appeal before the Board.

However, as noted above, the record reflects that subsequent to the November 2008 prior final denial, service treatment records not previously associated with the claims file but that existed when the claim was first decided, were associated with the Veteran's file.  Thus, the claim should be reconsidered de novo, and there is no requirement to first consider whether there is new and material evidence to reopen.  38 C.F.R. § 3.156(c).

Therefore, the Veteran's claim must be remanded to the RO for consideration on its underlying merits instead of as a petition to reopen.  See Hickson, 23 Vet. App. 394 (where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

The Board further finds additional development is required.

While the Veteran has been afforded multiple VA examinations in connection with his claim, the Board finds they are inadequate for VA compensation purposes.  Specifically, an opinion is needed discussing whether any of the Veteran's claimed conditions represent a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.

The Board notes that the March 2012 VA examiner opined only generally that the Veteran's ankle joint pain is due to arthritis without opining as to the Veteran's complaint of more general muscle and joint pain.  The examiner also suggested that sleep apnea, with which the Veteran was recently diagnosed and prescribed a CPAP machine for, can cause fatigue and headaches, without offering an opinion as to whether that was more likely than not the case for the Veteran.  No opinion is of record with respect to the cause of the Veteran's claimed nausea.

The Board also notes that at his December 2012 Board hearing the Veteran suggested his claimed conditions of chronic fatigue syndrome and nausea could be secondary to his PTSD.  The Veteran is not service-connected for PTSD, but is service-connected for depressive disorder not otherwise specified.  On remand, an opinion should be obtained as to whether either condition is more likely than not secondary to his depressive disorder.


Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing his claims, with a full description of the provisions of 38 C.F.R. § 3.310.  If the Veteran responds, take action to accomplish any additional necessary development.

2. Arrange for the Veteran to undergo a VA medical examination to obtain an opinion as to the nature and etiology of his claimed muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, nausea, and hernia repair.

The examiner should thoroughly address the following:

State whether the Veteran's claimed headaches, chronic fatigue syndrome, muscle and joint pain, and nausea, if any, are attributable to a known clinical diagnosis.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology of those four claimed disabilities is attributable to a known clinical diagnosis, and also in reference to the claimed hypertension and hernia repair, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's claimed headaches, hypertension, fatigue, muscle and joint pain, nausea, and hernia repair are related to service, to include being stabbed in 1991.  The examiner should also opine as to whether the Veteran's claimed chronic fatigue syndrome and nausea were at least as likely as not caused or aggravated by his service-connected depressive disorder.

If the Veteran's claimed headaches, fatigue, muscle and joint pain, and nausea are not due to a specific disease entity (e.g., migraine headaches), opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.

Provide a detailed rationale, with specific references to the record, for all opinions expressed.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


